In this case the state attempted to appeal from the judgment of the district court of Logan county sustaining a demurrer to an indictment for burglary with intent to mutilate election certificates. The defendant in error has filed a motion to dismiss said appeal, "because the certified transcript attached to the petition in error does not show that the notice of appeal required by law was served upon the defendant in error, or upon the clerk of the district court, as provided by law." The motion to dismiss we find is well taken. The attempted appeal herein by the State is therefore dismissed.